Title: From George Washington to Officials of the City of Richmond, 15 November 1784
From: Washington, George
To: Officials of the City of Richmond



[Richmond, Va., 15 November 1784]
To—The Worshipful the Mayor, Recorder, Aldermen, & Common Council of the City of Richmond.Gentlemen,

I derive great honor from your congratulatory address; the language of which, is too flattering not to have excited my utmost gratitude.
To the Smiles of Heaven—to a virtuous & gallant Army—and to the exertions of my fellow Citizens of the Union—(not to superior talents of mine) are to be ascribed the blessings of that liberty, Independence, & Peace, of wch we are all now in the enjoyment. Whilst these are afforded us, & while the advantages of commerce are not only offered but are solliciting our acceptance, it must be our own fault indeed if we do not make them productive of a rich & plenteous harvest—and of that National honor & glory, which should be characteristic of a young, & rising Empire.
That this growing City may enjoy all the benefits which are to be derived from them, in the fullest extent—that it may improve such as nature has bestowed—and that it may soon be ranked among the first in the Union for population, commerce & wealth is my sincere and fervent wish.

Go: Washington

